DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Newly submitted claims 7-13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The system as claimed could be used for treating a steel alloy or a copper based alloy. Since Applicant has received an action of the merits for the originally presented invention, this invention (the system) has been constructively elected by original presentation for prosecution on the merits, Accordingly, claims 7-13 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP §821.03. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardin (US 2013/0344451). 
In regard to claim 1, Gardin (‘451) discloses an arrangement for treatment of articles by hot pressing that is capable of obtaining a rapid rate of cooling without special purpose valves. Gardin (‘451) further discloses a furnace chamber is provided inside the pressure vessel of the arrangement and a 
With respect to the recitation “for heat treating a superalloy component” in claim 1, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit the apparatus. MPEP 2111.02 II. Additionally, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “operable to cool a superalloy component” and “for the superalloy component” would be a material or article worked upon by the apparatus that would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “wherein the first temperature is above a solvus temperature for the superalloy component and the second temperature is below the solvus temperature” in claim 1, the Examiner notes that the state of the material being operated on would not further limit the structure of the apparatus and since the apparatus is capable of cooling with a fan or with a fan and a cool pressure medium, the apparatus would be capable of reducing the temperature from above a solvus temperature to below a solvus temperature. 
With respect to the recitation “a fan operable to provide convection within the furnace by circulating gas within the furnace without changing a pressure inside the furnace, wherein the 
	In regard to claim 2, Gardin (‘451) discloses a system wherein the pressure may be varied and the rate of cooling may be changed between temperatures (abstract and [0064-0071]). 
With respect to the recitation “wherein the superalloy component is cooled…” in claim 2, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit the apparatus. MPEP 2111.02 II. Additionally, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. 
 With respect to the recitation “wherein the fan provides a first amount of convection at the first fan speed, the first amount of convection corresponding to the first cooling rate, and a second amount of convection at the second fan speed, the second amount of convection corresponding to the second cooling rate” in claim 6, Gardin (‘451) teaches that the fan would have an adjustable number of revolutions  (rpm) and a circulation of the pressure medium within the furnace when operated [0017]. Since fan would be present and capable of being operated at different speeds, the fan of Gardin (‘451) would read on the claim. MPEP 2114 II. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gardin (US 2013/0344451).
In regard to claim 3, while Gardin (‘451) does not specify wherein the system would be operated at a pressure between 1 and 20 bar (0.1 and 2 MPa), Gardin (‘451) discloses wherein the feeding of pressure medium continues until a desired pressure is obtained inside the pressure vessel [0070]. Thus it would have been obvious to one having ordinary skill in the art to feed the pressure medium until the desired pressure is obtained. MPEP 2144.05 II. 
In regard to claim 5, Gardin (‘451) discloses wherein the fan would be in the lower end of the furnace [0021]. However, placing the fan in a wall of the furnace would appear to be no more than difference in design preference. MPEP 2144.04 (I). 

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
The Applicant primarily argues that Gardin (‘451) does not discloses the feature of “operable to provide convection within the furnace by circulating gas within the furnace without changing a pressure inside the furnace” and in Gardin (‘451) changing the fan speed changes the amount of cold pressure 
In response, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. In this instance, the movement of the fluid caused by the fan would be the material worked upon by the fan and this would not further limit the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796